Citation Nr: 0818645	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  03-20 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Entitlement to service connection for stomach disease to 
include peptic ulcer disease.  

2. Entitlement to service connection for migraine headaches.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 1975 to July 1984.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in August 2002, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

In August 2004, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record. 

In August 2006, the Board referred the claim of service 
connection for residuals of an injury to the cervical spine 
to the RO.  As the RO has not yet had the opportunity to take 
action on the claim, it is again is referred to the RO. 

In August 2006, the Board remanded the claims for further 
development.  As the requested development has not been 
completed, further action to ensure compliance with the 
remand directive is required.  Stegall v. West, 11 Vet. App. 
268 (1998).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

On the claim of service connection for stomach disease to 
include peptic ulcer disease, the service medical records 
show that in September 1982 the veteran was hospitalized for 
peptic ulcer disease.  An upper gastrointestinal series 
revealed a normal duodenal loop and distention of the fundus 
and body of the stomach without evidence of an ulcer niche.  
After service, an upper gastrointestinal series by VA in 
December 2002 was normal. 

On the claim of service connection for headaches, the service 
medical records show that in August 1982 the veteran 
complained of a headache on the left side of his forehead 
after he was in a motorcycle accident and bumped his head.  
After service, in July 1992 the veteran complained of 
headaches in the occipital area, spreading to the eyes and 
forehead, and the diagnosis was headaches. VA records show 
that in February 1999 history included migraine headache.  In 
January 2003, the veteran complained of headaches.  In May 
2003, a CT scan was normal.  In June 2006, the veteran 
complained of headaches. 

In light of the above, under the duty to assist, further 
evidentiary development is needed.  Accordingly, the case is 
REMANDED for the following action: 

1. Schedule the veteran for an 
examination by gastroenterologist to 
determine whether the veteran has peptic 
ulcer disease.  The veteran's claims file 
must be made available to the examiner. 

If peptic ulcer is not diagnosed, 
the examiner is asked to comment on 
whether the factual evidence of 
record supports the in-service 
diagnosis of peptic ulcer disease, 
considering the upper 
gastrointestinal series in September 
1982 and in December 2002, and any 
current findings.  

If peptic ulcer is diagnosed, the 
examiner is asked to comment on 
whether the current peptic ulcer 
disease is associated with the in-
service findings, considering the 
upper gastrointestinal series in 
September 1982 and in December 2002, 
and any current findings. 





2. Schedule the veteran for VA 
examination by a neurologist to determine 
whether the veteran has chronic headaches 
to include migraine headaches.  The 
veteran's claims file must be made 
available to the examiner.  

If chronic headaches or migraine 
headaches are diagnosed, the 
examiner is asked to express an 
opinion on whether it is at least as 
likely as not that the current 
headaches are associated with the 
single, in-service complaint of a 
left -sided headache. 

In formulating an opinion, the term 
"at least as likely as not" does not 
mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence 
both for and against the conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
causation.   

3. After the development has been 
completed, adjudicate the claims.  If any 
benefit sought remains denied, furnish 
the veteran a supplemental statement of 
the case and return the case to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

